Howard, J.,
orally.—It is contended that the referees undertook to decide according to law. But that fact is not shown. They had all the powers of any court of law and of any Court of equity. There is nothing by which it appears that they intended to conform to the principles of strict law, or that they may not have acted upon their view of the equity and justice of the case. Whatever we might think of the law, as to the defendant’s supposed right to a share in the insurance money, it is not in our power to control the decision of that tribunal, to which the parties submitted both the law and the facts.
The charge that the referees acted with partiality, prejudice or oppressiveness, is not sustained.

Exceptions overruled.